DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/5/2022 has been entered.

Response to Arguments
Applicant’s arguments of 5/5/2022 have been fully considered, but are moot in view of the new grounds of rejection based upon the newly-cited Akiyama and Hoegerl references.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiyama et al., US 6,577,360.
Regarding Claim 1, Akiyama discloses:  A vehicular rearview assembly (this preamble appears to relate to a purpose or intended use of the device rather than to a structural limitation, e.g., a person sitting in a car could hold the claimed device and use it to see behind them and it would now be a “vehicular rearview assembly”, even though the device has not changed in structure or composition; and furthermore, there is no affirmative recitation of a vehicle or windshield or exterior/interior frame, etc. which would limit the structure to any sort of vehicular environment; see MPEP § 2111.02), comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a front substrate defining a first surface and a second surface (glass 22 has an upper surface and a lower surface; FIGS. 10, 11 of Akiyama);
the front substrate being substantially transparent (glass 22 is made of a transparent material such as sapphire glass, tempered glass, or plastic; column 9, lines 56-61 and FIGS. 10, 11 of Akiyama);
wherein the front substrate defines a shaped edge along a periphery of the first surface (glass 22 defines a shaped edge along a periphery of the upper surface of glass 22; column 9, lines 56-61 and FIGS. 10, 11 of Akiyama);
a first polarizer coupled with the second surface (absorption-type polarizing film 12 is coupled with the lower surface of glass 22 at least indirectly via the other components of the device; FIGS. 1, 8-11 of Akiyama; the Examiner notes that the term “coupled with” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”);
an electro-optic element coupled to the first polarizer (liquid crystal cell 11 is coupled to absorption-type polarizing film 12; FIGS. 1, 2, 8, 9 of Akiyama; the Examiner notes that the term “coupled to” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”), comprising:
a first substrate defining a first element surface and a second element surface (liquid crystal cell 11 comprises an upper glass substrate 1 having an upper surface and a lower surface; FIGS. 1, 2, 8, 9 of Akiyama);
a second substrate spaced away from the first substrate and defining a third element surface and a fourth element surface (liquid crystal cell 11 comprises a lower glass substrate 2, which is spaced away from upper glass substrate 1, having an upper surface and a lower surface; FIGS. 1, 2, 8, 9 of Akiyama); and
an electro-optic material positioned between the first and second substrates (liquid crystals 3 sandwiched between the glass substrates 1, 2; FIGS. 1, 2, 8, 9 of Akiyama);
a second polarizer coupled to the fourth element surface (reflection-type polarizing film 14 is coupled with the lower surface of glass substrate 2; FIGS. 1, 2, 8, 9 of Akiyama; the Examiner notes that the term “coupled to” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”);
a display configured to emit light having a first polarization into the second polarizer (a backlight may be installed on the underside of the liquid crystal display panel 10; column 11, lines 1-10 and FIGS. 1, 8, 9, 11 of Akiyama);
a reflective layer positioned on one of the first surface and the second surface (case body 21 is positioned on the lower surface of glass 22; column 9, lines 45-61 and FIGS. 10, 11 of Akiyama) and configured:
to increase the total reflectance of the assembly (case body 21 is made of metal; column 9, lines 45-61 and FIGS. 10, 11 of Akiyama); and
to reflect both the first polarization of light and a second polarization of light (case body 21 is made of metal, wherein metal is not polarization-selective, i.e., metal reflects all incident polarizations of light; column 9, lines 45-61 and FIGS. 10, 11 of Akiyama).

Regarding Claim 2, Akiyama discloses:  wherein the first and second polarizers are each configured to transmit the first polarization of light (the absorption-type polarizing film 12 and the reflection-type polarizing film 14, disposed above and below the liquid crystals cell 11, respectively, are arranged so that respective transmission axes are aligned parallel with each other, wherein light from the backlight can then illuminate the display; column 5, lines 1-4 and column 11, lines 1-10 of Akiyama).

Regarding Claim 3, Akiyama discloses:  wherein both the first and second polarizers are configured to transmit vertically polarized light (the absorption-type polarizing film 12 and the reflection-type polarizing film 14, disposed above and below the liquid crystals cell 11, respectively, are arranged so that respective transmission axes are aligned parallel with each other, wherein the polarized light which has a same polarization as the transmission axes may be defined as “vertical” because there is no indication in the claim language [e.g., a defined orientation with respect to structure] which might limit the meaning of the term “vertically”; column 5, lines 1-4 and column 11, lines 1-10 of Akiyama) and a concealment layer is positioned within the electro-optic element (sealing agents 4 are positioned within liquid crystal cell 11; FIGS. 1, 2, 8, 9 of Akiyama).

Regarding Claim 4, Akiyama discloses:  wherein the electro-optic material comprises a liquid crystal material (liquid crystals 3 sandwiched between the glass substrates 1, 2; FIGS. 1, 2, 8, 9 of Akiyama).

Regarding Claim 5, Akiyama discloses:  wherein the electro-optic material is configured to rotate the first polarization of light to the second polarization of light (transmitted light falling thereon is rotated through 90 degrees by the liquid crystals 3; column 3, lines 28-47 and column 5, lines 27-48).

Regarding Claim 6, Akiyama discloses:  wherein the first and second polarizers are configured to at least one of reflect or absorb the second polarization of light (half of the external light incoming from above as in FIG. 1 is first absorbed by the absorption-type polarizing film 12 disposed the visible side of the liquid crystal cell 11, and the other half thereof is transmitted therethrough, falling on the liquid crystal cell 11, whereas the linearly polarized light transmitted through the liquid crystal cell 11 is substantially reflected by the reflection-type polarizing film 14 disposed underneath the liquid crystal cell 11; column 5, lines 27-48 of Akiyama).

Regarding Claim 7, Akiyama discloses:  wherein the first polarizer is an absorbing polarizer (absorption-type polarizing film 12 is an absorbing polarizer; FIGS. 1, 8-11 of Akiyama).

Regarding Claim 8, Akiyama discloses:  wherein the second polarizer is a reflecting polarizer (reflection-type polarizing film 14 is a reflecting polarizer; FIGS. 1, 2, 8, 9 of Akiyama).

Regarding Claim 9, Akiyama discloses:  wherein the reflective layer is positioned on the second surface (case body 21 is positioned on the lower surface of glass 22; column 9, lines 45-61 and FIGS. 10, 11 of Akiyama).

Regarding Claim 10, Akiyama discloses:  A vehicular rearview assembly (this preamble appears to relate to a purpose or intended use of the device rather than to a structural limitation, e.g., a person sitting in a car could hold the claimed device and use it to see behind them and it would now be a “vehicular rearview assembly”, even though the device has not changed in structure or composition; and furthermore, there is no affirmative recitation of a vehicle or windshield or exterior/interior frame, etc. which would limit the structure to any sort of vehicular environment; see MPEP § 2111.02), comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a front substrate defining a first surface and a second surface (glass 22 has an upper surface and a lower surface; FIGS. 10, 11 of Akiyama);
the front substrate being substantially transparent (glass 22 is made of a transparent material such as sapphire glass, tempered glass, or plastic; column 9, lines 56-61 and FIGS. 10, 11 of Akiyama);
wherein the front substrate defines a shaped edge along a periphery of the first surface (glass 22 defines a shaped edge along a periphery of the upper surface of glass 22; column 9, lines 56-61 and FIGS. 10, 11 of Akiyama);
an absorbing polarizer coupled with the second surface (absorption-type polarizing film 12 is coupled with the lower surface of glass 22 at least indirectly via the other components of the device; FIGS. 1, 8-11 of Akiyama; the Examiner notes that the term “coupled with” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”);
an electro-optic element coupled to the absorbing polarizer (liquid crystal cell 11 is coupled to absorption-type polarizing film 12; FIGS. 1, 2, 8, 9 of Akiyama; the Examiner notes that the term “coupled to” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”), comprising:
a first substrate defining a first element surface and a second element surface (liquid crystal cell 11 comprises an upper glass substrate 1 having an upper surface and a lower surface; FIGS. 1, 2, 8, 9 of Akiyama);
a second substrate spaced away from the first substrate and defining a third element surface and a fourth element surface (liquid crystal cell 11 comprises a lower glass substrate 2, which is spaced away from upper glass substrate 1, having an upper surface and a lower surface; FIGS. 1, 2, 8, 9 of Akiyama); and
an electro-optic material positioned between the first and second substrates (liquid crystals 3 sandwiched between the glass substrates 1, 2; FIGS. 1, 2, 8, 9 of Akiyama);
a concealment layer positioned within the electro-optic element (sealing agents 4 are positioned within liquid crystal cell 11; FIGS. 1, 2, 8, 9 of Akiyama);
a reflective polarizer coupled to the fourth element surface (reflection-type polarizing film 14 is coupled with the lower surface of glass substrate 2; FIGS. 1, 2, 8, 9 of Akiyama; the Examiner notes that the term “coupled to” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”);
wherein the reflective polarizer includes a perimeter that is within a perimeter of the concealment layer (reflection-type polarizing film 14 includes a perimeter that is within a perimeter of sealing agents 4; FIGS. 1, 2, 8, 9 of Akiyama); and
a display configured to emit a first polarization of light into the reflective polarizer (a backlight may be installed on the underside of the liquid crystal display panel 10; column 11, lines 1-10 and FIGS. 1, 8, 9, 11 of Akiyama).

Regarding Claim 11, Akiyama discloses:  wherein the shaped edge has a radius of curvature of about 2 mm or greater (the edge of the upper surface of glass 22 has a gentle curvature which is characteristic of the dimensions of a wristwatch (and other described articles), i.e., having a radius of curvature of 2 mm or greater; column 1, lines 1-35 and FIG. 11 of Akiyama).

Regarding Claim 12, Akiyama discloses:  wherein the shaped edge has a radius of curvature of about 2.5 mm or greater (the edge of the upper surface of glass 22 has a gentle curvature which is characteristic of the dimensions of a wristwatch (and other described articles), i.e., having a radius of curvature of 2.5 mm or greater; column 1, lines 1-35 and FIG. 11 of Akiyama).

Regarding Claim 13, Akiyama discloses:  wherein the shaped edge extends fully around a perimeter of the front substrate (the edge of upper surface of glass 22 extends fully around a perimeter of glass 22; FIGS. 10, 11 of Akiyama).

Regarding Claim 15, Akiyama discloses:  wherein the absorbing polarizer has a total transmittance of about 45% or more of visible light (absorption-type polarizing film 12 has a polarized light absorption axis, and thus splits natural visible light [e.g., ambient light from an environment illuminated by sunlight] at a 50%-50% ratio between light polarized along its absorption axis [blocked] and light polarized along its [perpendicular] transmission axis [passing through]; column 5, lines 1-14 and FIGS. 8, 9 of Akiyama).

Regarding Claim 16, Akiyama discloses:  wherein the absorbing polarizer has a total transmittance of about 48% or more of visible light (absorption-type polarizing film 12 has a polarized light absorption axis, and thus splits natural visible light [e.g., ambient light from an environment illuminated by sunlight] at a 50%-50% ratio between light polarized along its absorption axis [blocked] and light polarized along its [perpendicular] transmission axis [passing through]; column 5, lines 1-14 and FIGS. 8, 9 of Akiyama).

Regarding Claim 17, Akiyama discloses:  A vehicular rearview assembly (this preamble appears to relate to a purpose or intended use of the device rather than to a structural limitation, e.g., a person sitting in a car could hold the claimed device and use it to see behind them and it would now be a “vehicular rearview assembly”, even though the device has not changed in structure or composition; and furthermore, there is no affirmative recitation of a vehicle or windshield or exterior/interior frame, etc. which would limit the structure to any sort of vehicular environment; see MPEP § 2111.02), comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a front substrate defining a first surface and a second surface (color filter 16 has an upper surface and a lower surface; FIGS. 8, 9 of Akiyama);
wherein the front substrate defines a shaped edge having a radius of curvature of about 2.0 mm or greater along a periphery of the first surface (the upper and lower surfaces of color filter 16 are shown in substantially planar form, including at its peripheries, and a flat surface has an infinite radius of curvature, which satisfies the claimed “2.0 mm or greater” because an infinite amount is greater than 2.0; FIGS. 8, 9 of Akiyama);
a reflective layer positioned on one of the first surface and the second surface configured to increase the total reflectance of the assembly (light reflection film 15 is positioned on the lower surface of color filter 16 and may comprise a film of metal such as aluminum or nickel, and may reflect light from a reflection-type polarizing film 14 to provide outgoing light; column 7, lines 8-48 and FIGS. 3, 8, 9 of Akiyama);
a concealment layer coupled with the second surface (case body 21 made of metal is coupled with the lower surface of color filter 16 at least indirectly via the other components of the device; column 9, lines 45-61 and FIGS. 8, 9, 10, 11 of Akiyama; the Examiner notes that the term “coupled with” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”);
wherein the concealment layer is at least one of reflective and opaque (case body 21 is a metal case; column 9, lines 45-61 and FIGS. 8, 9, 10, 11 of Akiyama);
an absorbing polarizer coupled with the second surface (absorption-type polarizing film 12 is coupled with the lower surface of color filter 16 at least indirectly via the other components of the device; FIGS. 8, 9 of Akiyama; the Examiner notes that the term “coupled with” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”);
a liquid crystal element coupled with the absorbing polarizer (liquid crystal cell 11 is coupled with absorption-type polarizing film 12; FIGS. 1, 2, 8, 9 of Akiyama);
a reflective polarizer coupled with the liquid crystal element (reflection-type polarizing film 14 is coupled with liquid crystal cell 11; FIGS. 1, 2, 8, 9 of Akiyama); and
a display configured to emit light into the reflective polarizer (a backlight may be installed on the underside of the liquid crystal display panel 10; column 11, lines 1-10 and FIGS. 1, 8, 9, 11 of Akiyama).

Regarding Claim 18, Akiyama discloses:  wherein the shaped edge extends fully around a perimeter of the front substrate (the edge of color filter 16 extends fully around the perimeter of color filter 16; FIGS. 8, 9, 11 of Akiyama).

Regarding Claim 19, Akiyama discloses:  wherein the absorbing polarizer has a total transmittance of about 48% or more of visible light and a transmittance of about 90% or greater of a first polarization of light (absorption-type polarizing film 12 has a polarized light absorption axis, and thus splits natural visible light [e.g., ambient light from an environment illuminated by sunlight] at a 50%-50% ratio between light polarized along its absorption axis [blocked] and light polarized along its [perpendicular] transmission axis [passing through]; column 5, lines 1-14 and FIGS. 8, 9 of Akiyama).

Regarding Claim 20, Akiyama discloses:  wherein the absorbing polarizer, the reflective polarizer and the liquid crystal element are configured to transmit the same polarization of light (the absorption-type polarizing film 12 and the reflection-type polarizing film 14, disposed above and below the liquid crystals cell 11, respectively, with the liquid crystal cell 11 interposed therebetween, are arranged so that respective transmission axes are aligned parallel with each other; column 5, lines 1-21 and FIGS. 8, 9 of Akiyama).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors.  In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Lin et al., US 2017/0190290 (previously-cited).
Regarding Claim 14, Akiyama does not appear to explicitly disclose:  wherein the concealment layer is at least one of reflective and opaque.
Lin is related to Akiyama with respect liquid crystal display, including liquid crystal display in rearview mirrors.
Lin teaches:  wherein the concealment layer is at least one of reflective and opaque (a light shielding pattern layer 170, 170A, 170B may be utilized in conjunction with sealant 160 in containing electrochromic material layer 150; FIGS. 1-3 of Lin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the light shielding pattern layer 170, 170A, 170B of Lin in the electro-optic element [liquid crystal cell] of Akiyama because such light shielding pattern layer shields the sealant which encloses the electrochromic [electro-optic] material layer such that it is not easy for a user to visually perceive the sealant, thus giving the device an improved look, as taught in paragraphs [0018], [0032], [0040] of Lin.

Claims 1-13 and 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyama et al., US 6,577,360 (newly-cited) in view of Hoegerl, US 2007/0127128 (newly-cited).
Regarding Claim 1, Akiyama discloses:  An assembly, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a front substrate defining a first surface and a second surface (glass 22 has an upper surface and a lower surface; FIGS. 10, 11 of Akiyama);
the front substrate being substantially transparent (glass 22 is made of a transparent material such as sapphire glass, tempered glass, or plastic; column 9, lines 56-61 and FIGS. 10, 11 of Akiyama);
wherein the front substrate defines a shaped edge along a periphery of the first surface (glass 22 defines a shaped edge along a periphery of the upper surface of glass 22; column 9, lines 56-61 and FIGS. 10, 11 of Akiyama);
a first polarizer coupled with the second surface (absorption-type polarizing film 12 is coupled with the lower surface of glass 22 at least indirectly via the other components of the device; FIGS. 1, 8-11 of Akiyama; the Examiner notes that the term “coupled with” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”);
an electro-optic element coupled to the first polarizer (liquid crystal cell 11 is coupled to absorption-type polarizing film 12; FIGS. 1, 2, 8, 9 of Akiyama; the Examiner notes that the term “coupled to” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”), comprising:
a first substrate defining a first element surface and a second element surface (liquid crystal cell 11 comprises an upper glass substrate 1 having an upper surface and a lower surface; FIGS. 1, 2, 8, 9 of Akiyama);
a second substrate spaced away from the first substrate and defining a third element surface and a fourth element surface (liquid crystal cell 11 comprises a lower glass substrate 2, which is spaced away from upper glass substrate 1, having an upper surface and a lower surface; FIGS. 1, 2, 8, 9 of Akiyama); and
an electro-optic material positioned between the first and second substrates (liquid crystals 3 sandwiched between the glass substrates 1, 2; FIGS. 1, 2, 8, 9 of Akiyama);
a second polarizer coupled to the fourth element surface (reflection-type polarizing film 14 is coupled with the lower surface of glass substrate 2; FIGS. 1, 2, 8, 9 of Akiyama; the Examiner notes that the term “coupled to” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”);
a display configured to emit light having a first polarization into the second polarizer (a backlight may be installed on the underside of the liquid crystal display panel 10; column 11, lines 1-10 and FIGS. 1, 8, 9, 11 of Akiyama);
a reflective layer positioned on one of the first surface and the second surface (case body 21 is positioned on the lower surface of glass 22; column 9, lines 45-61 and FIGS. 10, 11 of Akiyama) and configured:
to increase the total reflectance of the assembly (case body 21 is made of metal; column 9, lines 45-61 and FIGS. 10, 11 of Akiyama); and
to reflect both the first polarization of light and a second polarization of light (case body 21 is made of metal, wherein metal is not polarization-selective, i.e., metal reflects all incident polarizations of light; column 9, lines 45-61 and FIGS. 10, 11 of Akiyama).

Akiyama discloses that the described LCD display can be used in various applications, including a digital timepiece or electronic equipment, including portable electronic equipment (column 1, lines 5-9 and column 11, lines 12-31 of Akiyama).
Akiyama does not appear to explicitly disclose the use of the described LCD display in automotive rearview mirrors such that:  the assembly is a vehicular rearview assembly.
Hoegerl is related to Akiyama with respect to LCD display device.
Hoegerl teaches:  the assembly is a vehicular rearview assembly (rearview mirrors incorporating electrochromic or LCD elements; paragraph [0004] and FIG. 1 of Hoegerl).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the LCD of Akiyama in a vehicular rearview assembly, such as in Hoegerl, because the use of LCD display in rearview mirrors enables actively variable reflectance for situational adaptation, such as reduction of glare from other cars’ headlights at night, and yet avoiding excessive dimming to achieve appropriate driver perception of the environment, as taught in Abstract and paragraphs [0002]-[0007] of Hoegerl.

Regarding Claim 2, Akiyama-Hoegerl discloses:  wherein the first and second polarizers are each configured to transmit the first polarization of light (the absorption-type polarizing film 12 and the reflection-type polarizing film 14, disposed above and below the liquid crystals cell 11, respectively, are arranged so that respective transmission axes are aligned parallel with each other, wherein light from the backlight can then illuminate the display; column 5, lines 1-4 and column 11, lines 1-10 of Akiyama).

Regarding Claim 3, Akiyama-Hoegerl discloses:  wherein both the first and second polarizers are configured to transmit vertically polarized light (the absorption-type polarizing film 12 and the reflection-type polarizing film 14, disposed above and below the liquid crystals cell 11, respectively, are arranged so that respective transmission axes are aligned parallel with each other, wherein the polarized light which has a same polarization as the transmission axes may be defined as “vertical” because there is no indication in the claim language [e.g., a defined orientation with respect to structure] which might limit the meaning of the term “vertically”; column 5, lines 1-4 and column 11, lines 1-10 of Akiyama) and a concealment layer is positioned within the electro-optic element (sealing agents 4 are positioned within liquid crystal cell 11; FIGS. 1, 2, 8, 9 of Akiyama).

Regarding Claim 4, Akiyama-Hoegerl discloses:  wherein the electro-optic material comprises a liquid crystal material (liquid crystals 3 sandwiched between the glass substrates 1, 2; FIGS. 1, 2, 8, 9 of Akiyama).

Regarding Claim 5, Akiyama-Hoegerl discloses:  wherein the electro-optic material is configured to rotate the first polarization of light to the second polarization of light (transmitted light falling thereon is rotated through 90 degrees by the liquid crystals 3; column 3, lines 28-47 and column 5, lines 27-48).

Regarding Claim 6, Akiyama-Hoegerl discloses:  wherein the first and second polarizers are configured to at least one of reflect or absorb the second polarization of light (half of the external light incoming from above as in FIG. 1 is first absorbed by the absorption-type polarizing film 12 disposed the visible side of the liquid crystal cell 11, and the other half thereof is transmitted therethrough, falling on the liquid crystal cell 11, whereas the linearly polarized light transmitted through the liquid crystal cell 11 is substantially reflected by the reflection-type polarizing film 14 disposed underneath the liquid crystal cell 11; column 5, lines 27-48 of Akiyama).

Regarding Claim 7, Akiyama-Hoegerl discloses:  wherein the first polarizer is an absorbing polarizer (absorption-type polarizing film 12 is an absorbing polarizer; FIGS. 1, 8-11 of Akiyama).

Regarding Claim 8, Akiyama-Hoegerl discloses:  wherein the second polarizer is a reflecting polarizer (reflection-type polarizing film 14 is a reflecting polarizer; FIGS. 1, 2, 8, 9 of Akiyama).

Regarding Claim 9, Akiyama-Hoegerl discloses:  wherein the reflective layer is positioned on the second surface (case body 21 is positioned on the lower surface of glass 22; column 9, lines 45-61 and FIGS. 10, 11 of Akiyama).

Regarding Claim 10, Akiyama discloses:  An assembly, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a front substrate defining a first surface and a second surface (glass 22 has an upper surface and a lower surface; FIGS. 10, 11 of Akiyama);
the front substrate being substantially transparent (glass 22 is made of a transparent material such as sapphire glass, tempered glass, or plastic; column 9, lines 56-61 and FIGS. 10, 11 of Akiyama);
wherein the front substrate defines a shaped edge along a periphery of the first surface (glass 22 defines a shaped edge along a periphery of the upper surface of glass 22; column 9, lines 56-61 and FIGS. 10, 11 of Akiyama);
an absorbing polarizer coupled with the second surface (absorption-type polarizing film 12 is coupled with the lower surface of glass 22 at least indirectly via the other components of the device; FIGS. 1, 8-11 of Akiyama; the Examiner notes that the term “coupled with” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”);
an electro-optic element coupled to the absorbing polarizer (liquid crystal cell 11 is coupled to absorption-type polarizing film 12; FIGS. 1, 2, 8, 9 of Akiyama; the Examiner notes that the term “coupled to” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”), comprising:
a first substrate defining a first element surface and a second element surface (liquid crystal cell 11 comprises an upper glass substrate 1 having an upper surface and a lower surface; FIGS. 1, 2, 8, 9 of Akiyama);
a second substrate spaced away from the first substrate and defining a third element surface and a fourth element surface (liquid crystal cell 11 comprises a lower glass substrate 2, which is spaced away from upper glass substrate 1, having an upper surface and a lower surface; FIGS. 1, 2, 8, 9 of Akiyama); and
an electro-optic material positioned between the first and second substrates (liquid crystals 3 sandwiched between the glass substrates 1, 2; FIGS. 1, 2, 8, 9 of Akiyama);
a concealment layer positioned within the electro-optic element (sealing agents 4 are positioned within liquid crystal cell 11; FIGS. 1, 2, 8, 9 of Akiyama);
a reflective polarizer coupled to the fourth element surface (reflection-type polarizing film 14 is coupled with the lower surface of glass substrate 2; FIGS. 1, 2, 8, 9 of Akiyama; the Examiner notes that the term “coupled to” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”);
wherein the reflective polarizer includes a perimeter that is within a perimeter of the concealment layer (reflection-type polarizing film 14 includes a perimeter that is within a perimeter of sealing agents 4; FIGS. 1, 2, 8, 9 of Akiyama); and
a display configured to emit a first polarization of light into the reflective polarizer (a backlight may be installed on the underside of the liquid crystal display panel 10; column 11, lines 1-10 and FIGS. 1, 8, 9, 11 of Akiyama).

Akiyama discloses that the described LCD display can be used in various applications, including a digital timepiece or electronic equipment, including portable electronic equipment (column 1, lines 5-9 and column 11, lines 12-31 of Akiyama).
Akiyama does not appear to explicitly disclose the use of the described LCD display in automotive rearview mirrors such that:  the assembly is a vehicular rearview assembly.
Hoegerl is related to Akiyama with respect to LCD display device.
Hoegerl teaches:  the assembly is a vehicular rearview assembly (rearview mirrors incorporating electrochromic or LCD elements; paragraph [0004] and FIG. 1 of Hoegerl).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the LCD of Akiyama in a vehicular rearview assembly, such as in Hoegerl, because the use of LCD display in rearview mirrors enables actively variable reflectance for situational adaptation, such as reduction of glare from other cars’ headlights at night, and yet avoiding excessive dimming to achieve appropriate driver perception of the environment, as taught in Abstract and paragraphs [0002]-[0007] of Hoegerl.

Regarding Claim 11, Akiyama-Hoegerl discloses:  wherein the shaped edge has a radius of curvature of about 2 mm or greater (the edge of the upper surface of glass 22 has a gentle curvature which is characteristic of the dimensions of a wristwatch (and other described articles), i.e., having a radius of curvature of 2 mm or greater; column 1, lines 1-35 and FIG. 11 of Akiyama).

Regarding Claim 12, Akiyama-Hoegerl discloses:  wherein the shaped edge has a radius of curvature of about 2.5 mm or greater (the edge of the upper surface of glass 22 has a gentle curvature which is characteristic of the dimensions of a wristwatch (and other described articles), i.e., having a radius of curvature of 2.5 mm or greater; column 1, lines 1-35 and FIG. 11 of Akiyama).

Regarding Claim 13, Akiyama-Hoegerl discloses:  wherein the shaped edge extends fully around a perimeter of the front substrate (the edge of upper surface of glass 22 extends fully around a perimeter of glass 22; FIGS. 10, 11 of Akiyama).

Regarding Claim 15, Akiyama-Hoegerl discloses:  wherein the absorbing polarizer has a total transmittance of about 45% or more of visible light (absorption-type polarizing film 12 has a polarized light absorption axis, and thus splits natural visible light [e.g., ambient light from an environment illuminated by sunlight] at a 50%-50% ratio between light polarized along its absorption axis [blocked] and light polarized along its [perpendicular] transmission axis [passing through]; column 5, lines 1-14 and FIGS. 8, 9 of Akiyama).

Regarding Claim 16, Akiyama-Hoegerl discloses:  wherein the absorbing polarizer has a total transmittance of about 48% or more of visible light (absorption-type polarizing film 12 has a polarized light absorption axis, and thus splits natural visible light [e.g., ambient light from an environment illuminated by sunlight] at a 50%-50% ratio between light polarized along its absorption axis [blocked] and light polarized along its [perpendicular] transmission axis [passing through]; column 5, lines 1-14 and FIGS. 8, 9 of Akiyama).

Regarding Claim 17, Akiyama discloses:  An assembly, comprising (the Examiner notes that the term “comprising” is an open-ended transitional phrase which permits additional elements or features):
a front substrate defining a first surface and a second surface (color filter 16 has an upper surface and a lower surface; FIGS. 8, 9 of Akiyama);
wherein the front substrate defines a shaped edge having a radius of curvature of about 2.0 mm or greater along a periphery of the first surface (the upper and lower surfaces of color filter 16 are shown in substantially planar form, including at its peripheries, and a flat surface has an infinite radius of curvature, which satisfies the claimed “2.0 mm or greater” because an infinite amount is greater than 2.0; FIGS. 8, 9 of Akiyama);
a reflective layer positioned on one of the first surface and the second surface configured to increase the total reflectance of the assembly (light reflection film 15 is positioned on the lower surface of color filter 16 and may comprise a film of metal such as aluminum or nickel, and may reflect light from a reflection-type polarizing film 14 to provide outgoing light; column 7, lines 8-48 and FIGS. 3, 8, 9 of Akiyama);
a concealment layer coupled with the second surface (case body 21 made of metal is coupled with the lower surface of color filter 16 at least indirectly via the other components of the device; column 9, lines 45-61 and FIGS. 8, 9, 10, 11 of Akiyama; the Examiner notes that the term “coupled with” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”);
wherein the concealment layer is at least one of reflective and opaque (case body 21 is a metal case; column 9, lines 45-61 and FIGS. 8, 9, 10, 11 of Akiyama);
an absorbing polarizer coupled with the second surface (absorption-type polarizing film 12 is coupled with the lower surface of color filter 16 at least indirectly via the other components of the device; FIGS. 8, 9 of Akiyama; the Examiner notes that the term “coupled with” is broader than the terms “directly connected to” or “directly adjacent to”, and in fact, paragraph [0020] on page 4 of Applicant’s originally-filed specification describes “coupled” as including “joining of two components … indirectly to one another”);
a liquid crystal element coupled with the absorbing polarizer (liquid crystal cell 11 is coupled with absorption-type polarizing film 12; FIGS. 1, 2, 8, 9 of Akiyama);
a reflective polarizer coupled with the liquid crystal element (reflection-type polarizing film 14 is coupled with liquid crystal cell 11; FIGS. 1, 2, 8, 9 of Akiyama); and
a display configured to emit light into the reflective polarizer (a backlight may be installed on the underside of the liquid crystal display panel 10; column 11, lines 1-10 and FIGS. 1, 8, 9, 11 of Akiyama).

Akiyama discloses that the described LCD display can be used in various applications, including a digital timepiece or electronic equipment, including portable electronic equipment (column 1, lines 5-9 and column 11, lines 12-31 of Akiyama).
Akiyama does not appear to explicitly disclose the use of the described LCD display in automotive rearview mirrors such that:  the assembly is a vehicular rearview assembly.
Hoegerl is related to Akiyama with respect to LCD display device.
Hoegerl teaches:  the assembly is a vehicular rearview assembly (rearview mirrors incorporating electrochromic or LCD elements; paragraph [0004] and FIG. 1 of Hoegerl).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the LCD of Akiyama in a vehicular rearview assembly, such as in Hoegerl, because the use of LCD display in rearview mirrors enables actively variable reflectance for situational adaptation, such as reduction of glare from other cars’ headlights at night, and yet avoiding excessive dimming to achieve appropriate driver perception of the environment, as taught in Abstract and paragraphs [0002]-[0007] of Hoegerl.

Regarding Claim 18, Akiyama-Hoegerl discloses:  wherein the shaped edge extends fully around a perimeter of the front substrate (the edge of color filter 16 extends fully around the perimeter of color filter 16; FIGS. 8, 9, 11 of Akiyama).

Regarding Claim 19, Akiyama-Hoegerl discloses:  wherein the absorbing polarizer has a total transmittance of about 48% or more of visible light and a transmittance of about 90% or greater of a first polarization of light (absorption-type polarizing film 12 has a polarized light absorption axis, and thus splits natural visible light [e.g., ambient light from an environment illuminated by sunlight] at a 50%-50% ratio between light polarized along its absorption axis [blocked] and light polarized along its [perpendicular] transmission axis [passing through]; column 5, lines 1-14 and FIGS. 8, 9 of Akiyama).

Regarding Claim 20, Akiyama-Hoegerl discloses:  wherein the absorbing polarizer, the reflective polarizer and the liquid crystal element are configured to transmit the same polarization of light (the absorption-type polarizing film 12 and the reflection-type polarizing film 14, disposed above and below the liquid crystals cell 11, respectively, with the liquid crystal cell 11 interposed therebetween, are arranged so that respective transmission axes are aligned parallel with each other; column 5, lines 1-21 and FIGS. 8, 9 of Akiyama).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Akiyama in view of Hoegerl and further in view of Lin et al., US 2017/0190290 (previously-cited).
Regarding Claim 14, Akiyama-Hoegerl does not appear to explicitly disclose:  wherein the concealment layer is at least one of reflective and opaque.
Lin is related to Akiyama-Hoegerl with respect to rearview mirrors having liquid crystal display.
Lin teaches:  wherein the concealment layer is at least one of reflective and opaque (a light shielding pattern layer 170, 170A, 170B may be utilized in conjunction with sealant 160 in containing electrochromic material layer 150; FIGS. 1-3 of Lin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the light shielding pattern layer 170, 170A, 170B of Lin in the electro-optic element [liquid crystal cell] of Akiyama-Hoegerl because such light shielding pattern layer shields the sealant which encloses the electrochromic [electro-optic] material layer such that it is not easy for a user to visually perceive the sealant, thus giving the device an improved look, as taught in paragraphs [0018], [0032], [0040] of Lin.

Examiner Note – Consider Entirety of References
Although various text and figures of the cited references have been specifically cited in this Office Action to show disclosures and teachings which correspond to specific claim language, Applicant is advised to consider the complete disclosure of each reference, including portions which have not been specifically cited by the Examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN S DUNNING whose telephone number is 571-272-4879.  The examiner can normally be reached Monday thru Friday 10:30AM to 7:00PM Eastern Time Zone.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, STEPHONE ALLEN can be reached at 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RYAN S DUNNING/Primary Examiner, Art Unit 2872